MORRISON, Presiding Judge
(dissenting).
I would reverse this conviction for two reasons. The issue of appellant’s intoxication was closely contested. Four substantial business men who were with appellant until immediately before the accident testified that appellant was not intoxicated. Appellant testified that the taxicab with which he collided passed him on his right, cut in front of him, and then appied the brakes so quickly that he was unable to avoid colliding with the cab. The state, in order to show that appellant was intoxicated, relied upon the testimony of the cab driver that he was stopped at a red light when appellant drove up and ran into the rear of his cab. In making out its case in chief, the state proved that the arresting officer booked appellant for both driving while intoxicated and negligent collision. When appellant took the stand in his own behalf, he was asked the outcome of the negligent collision case. The court erroneously, as I see it, sustained the state’s objection to the question, and appellant perfected his bill in the absence of the jury by showing that the negligent collision case had been dismissed. This evidence that appellant had been booked for negligent collision, without the proof that the charge had been dismissed, was of strong probative value and lead the jury to believe that appellant was at fault in the collision, and was therefore intoxicated. Elam v. State, 115 Tex. Cr. Rep. 137, 29 S.W. 2d 347, supports the view which I entertain that the court erred in sustaining the State’s objection.
*594The learned trial court clearly erred in permitting the state to ask the witness Meissner leading questions and stating in the presence of the jury that he was an expert. Officer Meissner was qualified to give the tests but was far from an expert on the Harger breathmeter test.
I respectfully dissent.